DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/22/2022 has been entered.  Claim 20 has been cancelled.
The 112(b) rejections previously set forth are withdrawn in view of the amendments.

Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive.
See MPEP 716.02 for discussion of unexpected results.  Allegations of unexpected results must be supported with data establishing unexpected and significant results, commensurate in scope with the claims, and comparing to the closest prior art.  Applicant’s arguments discuss the instant specification’s examples as data, e.g. examples 1-4 and comparative examples 1-6, to suggest unexpected results for the instant claimed invention e.g. claim 1 in comparison to the proposed combination of Gojo and Taura.
However, as examiner best understands, the comparative examples differ from the instant claimed invention more dramatically than the processes taught by Gojo or Taura, and would not represent the closest prior art.  Comparative examples 1 and 2 omit any first liquid chemical i.e. an additional acid (and also employs the second liquid chemical at a different pH) – the benefit of employing a “first liquid chemical” i.e. an additional acid is already recognized by at least Taura, i.e. for preliminary scale removal, and so any benefit would rather be an expected result (and further treatment with an acid is also contemplated by Gojo to remove recalcitrant adhering species, again suggesting that 
As such, as currently understood, the provided examples and comparative examples are not sufficient to support an allegation of unexpected results given the teachings of Gojo and Taura, because in view of Gojo and Taura the provision of two treatment steps, one including acid treatment and another including oxidative treatment with e.g. metal catalyst are recognized as providing various benefits for membrane cleaning and represent closer prior art than that contemplated by the comparative examples.  The rejections of record are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gojo et al (US PGPub 2010/0133184 A1) and Taura et al (US PGPub 2018/0015417 A1 – also available as WO 2016/135901 A1).
The US publication of Taura is cited in this action for paragraph numbers and the like.
With respect to claim 1, Gojo teaches a process for cleaning a separation membrane [Abs] which may include treatment with two separate liquids.  One liquid contains a combination of a hydroxydicarboxylic acid, a heavy metal, and hydrogen peroxide, while another liquid containing a different acid may also be used in particular in cases where large amounts of inorganic fouling may be present [0033-0035].  The process is beneficial in that it reduces the amount of time and water necessary for cleaning, avoids chemicals which are harmful to human health or generate harmful byproducts, and effectively cleans the membrane without damaging it [0010-0012].
	Gojo does not particularly require that the additional acid is a non-hydroxydicarboxylic acid, and does not particularly teach that the membrane is one which has been used for desalination.  Regarding the order of process steps, the instant claim language does not particularly limit the order of process steps (the recitation of a “first liquid” does not require that it is used in an earlier step relative to a “second liquid,” and the claim language does not otherwise strictly limit the order of use).
Taura teaches a process for cleaning water treatment membranes, in particular those used for desalination [Abs, 0002] in which two separate treatments are carried out in sequence; first, a treatment is provided with a metal eluent to remove inorganic species e.g. metal scaling species, and then, a treatment is provided with an oxidizing agent to remove organic materials.  Taura teaches that it is important to remove most or all of the metallic scale first, in order to ensure that the metal itself does not act as a catalyst for the oxidant and generate active oxygen which may degrade the membrane [0048].  Taura teaches that the eluent in the first step may be e.g. acids, including what are understood to be acids other than hydroxydicarboxylic acids [0058-0059] e.g. phosphonic acid, citric acid, glycolic acid, oxalic acid, EDTA, formic acid, and the like, while the oxidant may contain hydrogen peroxide [0073-0076] and may include additional catalyst (especially for treatments in which the scale is completely removed) e.g. metal salts [0078-0081].
	Taura does not teach the specific components for the oxidizer required by the instant claimed invention i.e. the included hydroxydicarboxylic acid.
	Gojo in view of Taura: It would have been obvious to one of ordinary skill in the art to modify Gojo’s taught process to employ the process to treat desalination membranes (because, as in Taura, desalination membranes may be treated by very similar processes and compositions) and, further, to employ acids other than hydroxydicarboxylic acids for the inorganic removal step (because, as in Taura, other acids e.g. phosphonic acid may be particularly effective at this step).  If the instant claim language is interpreted as requiring that the “first liquid” is provided in a step before the “second liquid” is provided, such order of operations would have been obvious in view of Taura, because as in Taura it is desirable to remove metallic scale before treating with oxidant to prevent uncontrolled generation of active oxygen which may harm the membrane.  In any case, the claimed invention would have been obvious over Gojo in view of Taura.
Taura in view of Gojo: Additionally or alternatively, it would have been obvious to one of ordinary skill in the art to modify Taura’s taught process to include an oxidizing composition such as that taught by Gojo for the second treatment step because, as in Gojo, such a composition is efficient, effective, and safe for removing fouling substances from membranes (including as part of a two-step process for heavy inorganic fouling) and its use reduces the amount of time and water required for cleaning.  See further MPEP 2143 I.B; a simple substitution of one known oxidizing membrane cleaning composition for another, performing its expected function, would have been obvious to those of ordinary skill in the art.  In any case, the claimed invention would have been obvious over Taura in view of Gojo.
	With respect to claim 2, as above at least Taura teaches or suggests treating membranes used for desalination, including seawater desalination [0002, 0106-0107].
	With respect to claim 3, as above both Gojo and Taura teach membranes e.g. RO membranes, which are filters.
	With respect to claim 4, as above at least Taura teaches or suggests treating RO membranes used for seawater desalination.
	With respect to claim 5, Taura teaches at least that citric acid, oxalic acid, or EDTA may be employed [0059].
	With respect to claim 6, both Gojo and Taura teach removing both inorganic and organic materials.  Taura in particular teaches that calcium, magnesium, and the like may constitute the metal scale to be removed [0058].
	With respect to claims 13 and 14, as above at least Taura teaches that a first step with a first acid should be performed to remove most or all metal scale before performing the second oxidizing treatment, to prevent uncontrolled active oxygen generation.  This would remove inorganic deposits including calcium, magnesium, and the like as discussed above.
With respect to claim 16, as above Taura teaches that the second, oxidizing treatment is carried out to remove organic matter.  Similarly, Gojo teaches that the oxidizing treatment is effective at removing organic matter.
	With respect to claim 17, Gojo teaches that the cleaning process can include a recycle filtration process, which given the broadest reasonable interpretation would require recovering and reusing the solutions [0043].
	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gojo et al and Taura et al with evidence from or in view of Mukhopadhyay (US PGPub 2006/0231491 A1).
	Gojo and Taura teach as above.  As above, Taura teaches that calcium may represent a scaling species.  They do not explicitly teach calcium salts as scalants.
	However, it is well recognized in the art that calcium scales may be in the form of salts.  Mukhopadhyay teaches RO systems [Abs] and teaches that scaling may often be caused by calcium sulfates and calcium carbonates [0088] and teaches that membrane cleaning can be carried out with e.g. hydrochloric acids, EDTA, and the like [0123] in particular with acidic cleaning to remove scaling species.
	As such, the processes taught by Gojo and Taura would implicitly treat scaling with calcium salts because, as in Mukhopadhyay, such salts are a common source of scaling in e.g. RO systems.  Alternatively, at minimum it would have been obvious to one of ordinary skill in the art to employ the processes of Gojo and Taura to treat systems with calcium salt scaling because, as in Mukhopadhyay, such scaling is common in such systems and is capable of being treated with e.g. common acid treatments.
Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gojo et al and Taura et al in view of Izumi et al (JPS6380804 A).
	The translation provided by application is relied upon for citation to Izumi.
With respect to claim 8, Gojo and Taura teach as above, and Gojo teaches that the process may be carried out through recycle filtration, such that e.g. the oxidizing liquid would be recirculated.  They are silent to combining a first liquid i.e. an additional acid with the spend second liquid to regenerate it.
	However, Izumi teaches membrane treatments including oxidative treatments via metal catalyzed hydrogen peroxide treatment, and teaches that the treatment composition should be maintained at a specified pH range using appropriate additives e.g. hydrochloric acid or sodium hydroxide, such that the reactions are properly controlled to prevent e.g. membrane damage due to active oxygen generation, as well as premature consumption of hydrogen peroxide or degradation of catalysts and the like [Abs].
	It would have been obvious to one of ordinary skill in the art to provide a first liquid containing an acid e.g. hydrochloric acid as suggested by Izumi, and to combine it with the second liquid i.e. the oxidizing liquid taught by Gojo, in order to control pH as suggested by Izumi.  Particularly, it would have been obvious to combine as such while the oxidizing liquid is recycling, such that any spent oxidizing liquid may have its pH re-adjusted to maintain the proper desired pH during at least recycle filtration processes.
	With respect to claims 9 and 12, see the rejection of claim 8 above.  At least Izumi suggests adding an acid such as hydrochloric acid, which would constitute a first liquid chemical consistent with the claimed invention, as part of the feed of the oxidizing composition i.e. to ensure that the pH is in a desired range to control activity.  Further, as above, one of ordinary skill in the art would have proper motivation to add acid or the like to spend oxidizing composition to re-adjust e.g. during recycle filtration, in which the composition would be recirculated for treatment.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gojo et al and Taura et al in view of Izumi et al, with evidence from or further in view of Mukhopadhyay.
Gojo and Taura teach as above.  As above, Taura teaches that calcium may represent a scaling species.  They do not explicitly teach calcium salts as scalants.
	However, it is well recognized in the art that calcium scales may be in the form of salts.  Mukhopadhyay teaches RO systems [Abs] and teaches that scaling may often be caused by calcium sulfates and calcium carbonates [0088] and teaches that membrane cleaning can be carried out with e.g. hydrochloric acids, EDTA, and the like [0123] in particular with acidic cleaning to remove scaling species.
	As such, the processes taught by Gojo and Taura would implicitly treat scaling with calcium salts because, as in Mukhopadhyay, such salts are a common source of scaling in e.g. RO systems.  Alternatively, at minimum it would have been obvious to one of ordinary skill in the art to employ the processes of Gojo and Taura to treat systems with calcium salt scaling because, as in Mukhopadhyay, such scaling is common in such systems and is capable of being treated with e.g. common acid treatments.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gojo et al and Taura et al in view of Sugawara et al (JP2015123430 A).
	The translation provided by applicant is relied upon for citation to Sugawara.
Gojo and Taura teach as above, but are silent to specific treatment of conduits such as plumbing, pumps, strainers, or valves.  However, because such elements e.g. pumps, valves, and plumbing would be required elements of an RO system, the combined treatment of Gojo and Taura would necessarily include treatment of such elements as the treatment compositions flow through the systems, e.g. during recycle filtration as suggested by Gojo.
	Further, Sugawara teaches water treatment methods [Abs] and teaches that buildup of foulants e.g. organics can occur on the membrane as well as within the overall device, including on e.g. upstream piping, where it may cause problems such as blockages [0005].  As such, it would have been obvious to one of ordinary skill in the art to specifically ensure that the treatment processes taught by Gojo and .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777